Order entered August 8, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00709-CV
                                      No. 05-19-00711-CV

                     IN THE INTEREST OF I.S. , ET AL., CHILDREN
                                      AND
                   IN THE INTEREST OF J.L., JR., ET AL., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. DF-14-10695 and DF-17-19273

                                            ORDER
       As ordered to do so, appellant has provided written verification she has requested the

reporter’s record. Accordingly, we ORDER Janet Saavedra, Official Court Reporter for the

254th Judicial District Court, to file the reporter’s record no later than August 19, 2019. Because

this is an accelerated appeal in a parental termination case, the trial court must arrange for a

substitute reporter if necessary to ensure the timely filing of the record. See TEX. R. APP. P.

28.4(b)(1).

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Ashley

Wysocki, Presiding Judge of the 254th Judicial District Court; Ms. Saavedra; and the parties.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE